UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6843



ANTHONY HANEY,

                                               Plaintiff - Appellee,

          versus


JACK KAVANAGH,

                                              Defendant - Appellant,

          and


CECILE LEAK; DONNA WHIMS; THE WACKENHUT COR-
PORATION, d/b/a Correctional Food Services
Management,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-3942-DKC)


Submitted:   November 16, 2000            Decided:   December 4, 2000


Before WILKINS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
John Joseph Curran, Jr., Attorney General, David Phelps Kennedy,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellant. Anthony Haney, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Jack Kavanagh appeals from the district court’s order denying

his motion for summary judgment in this 42 U.S.C.A. § 1983 (West

Supp. 2000) action. We dismiss the appeal for lack of jurisdiction

because the order is not appealable.     This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).

     An order rejecting a claim of qualified immunity is appeal-

able, provided the denial rests on a “purely legal” determination

that the facts establish a violation of “clearly established law.”

Johnson v. Jones, 515 U.S. 304, 313 (1995).      The order here ap-

pealed rested its denial of summary judgment on a factual issue

—what role Kavanagh played in the alleged constitutional viola-

tion—and therefore is neither a final order nor an appealable

interlocutory or collateral order.

     Accordingly, we dismiss the appeal as interlocutory.   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          DISMISSED




                                3